DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2021 has been entered.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 23 August 2021 is sufficient to overcome the rejection of claims 21-23, 26-30, 33-43 based upon 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (US 9,833,839 B2).
Response to Arguments
Applicant’s arguments, see pp. 6-9, filed 23 August 2021, with respect to the 35 U.S.C. 102(a)(1) rejections have been fully considered and are persuasive.  The rejections of claims 21-23, 26-30, 33-43 have been withdrawn. 
Allowable Subject Matter
Claims 21-43 are allowed.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Specifically, as discussed in Applicant’s remarks the cited closest prior art to Gibson only provided support for a release layer that does not sinter or forms a brittle interface in contrast to the claimed “powderizes” during sintering while the part and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nufer (US 5,798,469 A) cited in the IDS dated 03 December 2019 shows the use of powder materials that do not sinter but does not disclose the claimed shrinking platform or release layer as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742